
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 311
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Sessions, Mr. Hall,
			 Mr. Sam Johnson of Texas,
			 Mr. Barton of Texas,
			 Mr. Burgess,
			 Mr. Gohmert,
			 Mr. Poe of Texas,
			 Mr. Hensarling,
			 Mr. Culberson,
			 Mr. Brady of Texas,
			 Mr. Al Green of Texas,
			 Mr. McCaul,
			 Mr. Conaway,
			 Ms. Granger,
			 Mr. Thornberry,
			 Mr. Paul, Mr. Hinojosa, Mr.
			 Reyes, Mr. Flores,
			 Ms. Jackson Lee of Texas,
			 Mr. Neugebauer,
			 Mr. Gonzalez,
			 Mr. Smith of Texas,
			 Mr. Olson,
			 Mr. Canseco,
			 Mr. Marchant,
			 Mr. Doggett,
			 Mr. Farenthold,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas,
			 Mr. Carter,
			 Mr. Griffin of Arkansas,
			 Mr. Pearce,
			 Mr. Chabot,
			 Mr. Crawford,
			 Mr. Southerland,
			 Mr. Austin Scott of Georgia,
			 Mr. Lankford,
			 Mr. Hurt, Mr. Pompeo, Mr.
			 Wilson of South Carolina, Ms. Herrera
			 Beutler, Mr. Schilling,
			 Mr. Kinzinger of Illinois,
			 Mr. McKinley,
			 Mr. Johnson of Ohio,
			 Mr. Heck, Mr. Fleischmann, Mr.
			 DesJarlais, Mr. Renacci,
			 Mr. Ryan of Wisconsin,
			 Mrs. Noem,
			 Mrs. Hartzler,
			 Mr. Guinta,
			 Mr. Palazzo,
			 Mr. Gosar,
			 Mr. Denham,
			 Mr. Tiberi,
			 Mr. Broun of Georgia,
			 Ms. Fudge,
			 Mrs. Black,
			 Mr. Rush, Mr. Davis of Illinois,
			 Mr. Clyburn,
			 Mr. Payne,
			 Mr. Butterfield,
			 Mr. Jackson of Illinois,
			 Mr. Thompson of Mississippi,
			 Ms. Wilson of Florida,
			 Ms. Brown of Florida,
			 Ms. Lee of California,
			 Ms. Edwards,
			 Ms. Richardson,
			 Ms. Clarke of New York,
			 Mr. Cleaver,
			 Mr. Kucinich,
			 Mr. Clarke of Michigan,
			 Mr. David Scott of Georgia, and
			 Mr. Towns) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Dallas Mavericks on
		  winning the 2011 National Basketball Association championship.
	
	
		Whereas, on June 12, 2011, the Dallas Mavericks won the
			 2011 National Basketball Association (NBA) championship by defeating the Miami
			 Heat in Miami, Florida;
		Whereas the Mavericks' victory in the NBA was the team's
			 first NBA championship in the franchise history;
		Whereas the owner, Mark Cuban, has made the Mavericks the
			 model NBA club through sound management and by instilling a team-first
			 philosophy;
		Whereas the Mavericks’ success is a result of
			 contributions by the entire team, including players Jose Barea, Rodrigue
			 Beaubois, Corey Brewer, Caron Butler, Brian Cardinal, Tyson Chandler, Brendan
			 Haywood, Dominique Jones, Jason Kidd, Ian Mahinmi, Shawn Marion, Dirk Nowitzki,
			 DeShawn Stevenson, Peja Stojakovic, and Jason Terry;
		Whereas head coach Rick Carlisle, and assistant coaches
			 Terry Stotts, Dwane Casey, Darrell Armstrong, Monte Mathis, and Robert Hackett,
			 head athletic trainer Casey Smith, and assistant trainer Dionne Calhoun, led
			 the Mavericks to their first NBA championship by stressing teamwork and
			 determination;
		Whereas the Mavericks’ ability to win this season despite
			 a long season and injuries is a testament to the skill of the coaching staff
			 and the desire of the team to play with pride for the City of Dallas;
		Whereas Dirk Nowitzki was selected as the NBA Finals Most
			 Valuable Player;
		Whereas the Dallas Mavericks continue to captivate a
			 growing and diverse audience from across Texas and the Nation; and
		Whereas the City of Dallas and the State of Texas are
			 proud of the accomplishments of the Dallas Mavericks, the entire Mavericks’
			 organization, and the dedicated and faithful Dallas fans throughout the 2011
			 NBA season: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Dallas Mavericks on their
			 victory in the 2011 National Basketball Association (NBA) championship;
			 and
			(2)recognizes the
			 dedication and teamwork of all the players, coaches, and staff of the Dallas
			 Mavericks, all of whom were instrumental in helping the Mavericks win their
			 first NBA championship.
			
